DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 110-117 is/are rejected under 35 U.S.C. 103 as being unpatentable over Despa et al. (US 2016/0213856 A1, hereafter ‘Despa’) in view of Laurusonis et al. (US 2013/0236872 A1, hereafter ‘Laurusonis’).
As to claim 110, Despa discloses (Figs. 1-3) a flange (100) configured for use on an injection syringe (140), the flange comprising: a flange housing (external walls of 100), wherein the flange housing includes an internal compartment (interior of 100, including 110); and one or more sensors (sensors 120, accelerometer 125, and/or timer 130; see para 0038-0041, 0046), the one or more sensors configured to measure injection information about an injection procedure performed using the injection system (see para 0038-0040).
Despa does not expressly recite at least one circuit board mounted within the internal compartment, wherein the at least one circuit board comprises the one or more sensors.
Laurusonis teaches (Fig. 7B) at least one circuit board (130, 132) mounted within an internal compartment (mounted within housing 12b), wherein the at least one circuit board comprises the one or more sensors (see para 0076, 0077, 0098, 0100, 0102).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Despa to include at least one circuit board mounted within the internal compartment, wherein the at least one circuit board comprises the one or more sensors in view of Laurusonis. One would have been motivated to do so as one would have recognized at least one circuit board as a known means for mounting and connecting electronic components in an injection device (see para 0076, 0077, 0098, 0100, 0102 of Laurusonis).

As to claim 111, Despa in view of Laurusonis teaches the flange of claim 110 as described above. Despa further discloses a flange base (see Fig. A below – flange base being interpreted as a bottom portion of 100 and/or 155A, B) and a flange cover (annotated below), wherein the flange base and flange cover are configured to be assembled to form the internal compartment (see Fig. 2 para 0030).

    PNG
    media_image1.png
    579
    759
    media_image1.png
    Greyscale


As to claim 112, Despa in view of Laurusonis teaches the flange of claim 111 as described above. Despa further discloses wherein the flange base (in this instance flange base being interpreted as 155A, 155B) is an integral part of a syringe body (Fig. 2, para 0033), the flange cover comprising one or more slots (105A, 105B) configured to slidably accommodate the flange base (para 0034).
Claim 113, Despa in view of Laurusonis teaches the flange of claim 111 as described above. Despa further discloses wherein the flange base (in this instance 155A and 155B NOT being interpreted as part of flange base) comprises a slot (105A, B) on a distal surface, the slot configured to slidably accommodate a flange portion (155A, B) of the syringe (para 0030, Fig. 2).
As to claim 114, Despa in view of Laurusonis teaches the flange of claim 110 as described above. Despa further discloses wherein the flange comprises an opening sized to accommodate a plunger (150) of the syringe (see Fig. 2).
As to claim 115, Despa in view of Laurusonis teaches the flange of claim 110 as described above. If making the modification to Despa in view of Laurusonis as noted in the rejection of 110, it is further noted that Despa teaches a plunger travel sensor (see para 0039 of Despa; also see para 0100 of Laurusonis disclosing a variety of sensor types). It thus would have been further obvious to one having ordinary skill in the art before the effective filing date of the present invention, when modifying Despa, to do so such that the at least one circuit board comprises a plunger travel sensor for the purpose of measuring an amount of travel of the plunger rod 150.

As to claim 116, Despa discloses an injection system (Figs. 1-3), the system comprising: a syringe (104) having a syringe body (160) and a plunger (150), the plunger configured to move relative to the syringe body, the syringe body configured to be coupled to a needle (170); the syringe body comprising a body portion having a proximal end (end where flanges 155A, 155B located) and a distal end (opposite end), and a needle coupling portion disposed at or near the distal end (see Fig. 2; “needle coupling portion” must necessarily be present for attachment of needle 170); 
Despa does not expressly recite all of the features of the flange of claim 110, however Despa in view of Laurusonis makes obvious the flange of Claim 110 (see above rejection of claim 110). Therefore it can be said that Despa in view of Laurusonis makes obvious the limitations of the injection system as required by claim 116.

As to claim 117, Despa in view of Laurusonis teaches the system of Claim 116 as described above. Despa further discloses wherein the injection information comprises one or more of: time of injection; type of medication; authenticity of medication; injection dose; identity of user of the system; and/or location of injection (see recording of time in para 0041 and 0046).
As to claim 118, Despa in view of Laurusonis teaches the system of Claim 116 as described above. Despa further discloses wherein the system is configured for providing injection to a live patient and/or a training apparatus (see para 0017, 0025; the examiner understands a device with a needle capable of piercing skin to be capable of injecting into a live patient or training apparatus).

Claim(s) 119 and 120 is/are rejected under 35 U.S.C. 103 as being unpatentable over Despa in view of Laurusonis as applied to claim 116 above, and further in view of Rios et al. (US 2014/0120505 A1, hereafter ‘Rios’).
As to claim 119, Despa in view of Laurusonis teaches the system of Claim 116 as described above. Despa further discloses a needle (170), wherein the syringe body further comprises a light source (see para 0039).
Despa is silent to the needle including an optic fiber disposed within a lumen of the needle, the optic fiber terminating distally at or near a tip of the needle, wherein the syringe body further comprises a light source disposed at or near the distal end of the syringe body, and wherein when the needle is coupled to the needle coupling portion of the syringe body, the optic fiber directs light emitted by the light source out through the tip of the needle.
Rios discloses a needle (212) including an optic fiber (201) disposed within a lumen of the needle (see Figs. 2A-2D), the optic fiber terminating distally at or near a tip of the needle (Figs. 2A-2D), a light source (204), and wherein when the needle is coupled to a needle coupling portion of the syringe body (see Fig. 2A), the optic fiber directs light emitted by the light source out through the tip of the needle (Fig. 2A, para 0064).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Despa/Laurusonis in view of Rios such that the needle included an optic fiber disposed within a lumen of the needle, the optic fiber terminating distally at or near a tip of the needle, dispose a light source at or near the distal end of the syringe body, and wherein when the needle is coupled to the needle coupling portion of the syringe body, the optic fiber directs light emitted by the light source out through the tip of the needle. One would have been motivated to do so for the purpose of emitting light from a light source through the tip or head of the needle (see para 0014, 0064 of Rios).

As to claim 120, Despa in view of Laurusonis and Rios teaches the injection system of claim 119 as described above. Despa further discloses wherein the light source is powered by a power source (135) mounted in the flange (see Fig. 3, para 0042), but is silent to the syringe body portion comprising a wire lumen, one or more lead wires extending from the power source to the light source through the wire lumen. 
However Rios teaches (Fig. 2C) a body portion (202) comprising a wire lumen (interior of 202), one or more lead wires (see Fig. 2A depicting lead wires connecting battery 203 and light source 204) extending from a power source (203) (also see para 0076, Fig. 3 of Rios). It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Despa further in view of Rios such that the syringe body portion comprises a wire lumen, and one or more lead wires extending from the power source to the light source through the wire lumen. One would have been motivated to do so for the purpose of providing a structure that allows the light source to emit light through a fiber optic cable so that light shines through the needle (see para 0007, 0014, 0076 of Rios).

Claim(s) 121, 122 and 124 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rios in view of Gasparyan et al. (US 2015/0314105 A1, hereafter ‘Gasparyan’).
As to claim 121, Rios discloses an injection system (Fig. 2A), the system comprising: a syringe (syringe including the barrel 210, plunger 209, and needle 212) having a needle (212), the needle comprising an optic fiber (208) disposed within a lumen of the needle (Fig. 2A), the optic fiber terminating distally at or near a tip of the needle (Fig. 2A); the syringe further comprising a syringe body (210) and a plunger (209), the plunger configured to move axially relative to the syringe body (para 0064); and the syringe body comprising a body portion having a proximal end and a distal end, a flange portion at the proximal end (see non-numbered flange located on proximal end of barrel 210), and a needle coupling portion disposed at or near the distal end (needle 212 connected at distal end of barrel), a light source (204); wherein when the needle is coupled to the needle coupling portion of the syringe body, the optic fiber is coupled to a power source (203) so as to direct light emitted by the light source out through the tip of the needle (para 0064), the power source also configured to power the light source (para 0064).
As noted above, Rios discloses a light source (204), but is silent to the light source being disposed at or near the distal end.
Gasparyan teaches a light source being 312 disposed at or near a distal end of a body of an injection device near a needle (see para 0149, Figs. 3A, 3B).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Rios in view of Gasparyan such that the light source of Rios was disposed at or near the distal end. One would have been motivated to do so based off of Gasparyan which teaches that the exact placement of the light source may vary and that the light source can be provided in a variety of locations and/or to make a more consolidated device that does not require placing the light source in a separate housing as currently shown by Rios (see para 0149 of Gasparyan; also see para 0064 of Rios which teaches “Alternatively, the fiber optic and other components are all fully incorporated into the testing tool to create a standalone device”).

As to claim 122, Rios in view of Gasparyan teaches the injection system of claim 121 as described above. Rios further discloses wherein the optic fiber extends proximally from a proximal end of the needle (Fig. 2A).
As to claim 124, Rios in view of Gasparyan teaches the injection system of claim 121 as described above. Gasparyan further teaches attaching needles to needle coupling portions via threads (for example see threads 213 in Fig. 2D, 2E, para 0144), however both are not explicit to the threads being M3 threads. However, “M3” refers to a standard size of threading. Furthermore the instant disclosure describes the parameter of M3 threads as being merely preferable, and does not describe the parameter as contributing any unexpected results to the system.  As such, parameters such as thread size are considered to be matters of design choice, well within the skill of the ordinary artisan, obtained through routine experimentation in determining optimum results.  Thus, it would have been obvious to one having ordinary skill in the art that the limitation of using specifically M3 threads to attach the needle at the needle coupling portion would be dependent on the actual application of the system and, thus would be a design choice based on the actual application.


Claim(s) 123 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rios in view of Gasparyan as applied to claim 121 above, and further in view of Donlon et al. (US 6,010,531, hereafter 'Donlon').
As to claim 123, Rios in view of Gasparyan teaches the injection system of claim 121 as described above, but are silent to wherein the optic fiber is fused with the lumen of the needle.
Donlon teaches fusing optic fibers (504) within a lumen (502) of a cannula (see Figs. 38-39, paragraph beginning line 54 col. 30).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to have modified Rios (as already modified above) further in view of Donlon such that the optic fiber is fused with the lumen of the needle. One would have been motivated to do so in order to establish a permanent connection between the fiber optic cable and the needle (see Figs. 38-39, paragraph beginning line 54 col. 30).


Allowable Subject Matter
Claim 125 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  As to claim 125, while Rios in view of Gasparyan teaches the injection system of claim 121 as described above, each are silent to the limitations of wherein the power source is mounted to the flange portion, the syringe body portion comprising a wire lumen, one or more lead wires extending from the power source through the wire lumen, the one or more lead wires terminating at or near the distal end of the syringe body portion in combination with the limitations of claim 121 and no reference was found that would have made is further obvious to modify Rios and Gasparyan further to satisfy all of the claimed limitations.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Ponton whose telephone number is (571)272-1001. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 5712723383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James D Ponton/Primary Examiner, Art Unit 3783